DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I (Claims 1-10, drawn to an article of footwear with a lace and a tensioning assembly) in the reply filed on June 28, 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 28, 2022.
Claims 1-10 are presented for examination below.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 and 121 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/279,064, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, claims 1, 4, and 5 recite the following limitations which are not supported by the prior-filed application:
“wherein the lacing architecture extends along a full length of the lacing area from the throat opening to the forefoot region” (claim 1)
“wherein the first lace segment crosses over the first portion three times” (claim 4)
“wherein the second lacing segment crosses over the second portion three times” (claim 5)
Regarding claim 1, the Examiner notes that no lacing architecture, or architecture of any kind, is described in the specification of prior-filed application, Application No. 16/279,064. It is further noted that “lacing architecture” is not a set/known term in the art, such that one of ordinary skill in the art would readily understand what structure(s) are being referenced by the claimed term, without further explanation in the specification.
Regarding claims 4-5, similar to what was noted in the prior-filed Application (see pages 5-6 of the Non-Final Rejection mailed on August 2, 2021 for Application No. 16,279,064):
“The first portion of the lacing area is previously defined…as extending ‘between the throat opening and a midsection of the lacing area’ (i.e., an upper portion of the lacing area), and the second portion of the lacing area is previously defined…as extending ‘between the midsection and the forefoot section’ (i.e., a lower portion of the lacing area). Referring to Figs. 5-6, as cited by Applicant, the first lace segment 500 appears to only cross over the first portion (i.e. the upper portion) of the lacing area at most twice, not three times. Similarly, the second lace segment 502 appears to only cross over the second portion (i.e., the lower portion) of the lacing area at most twice, not three times. As such, the claim limitations do not appear to be supported by the specification and drawings as filed” (emphasis added).
This application repeats a substantial portion of prior Application No. 16/279,064, filed on February 19, 2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“wherein the lacing architecture extends along a full length of the lacing area from the throat opening to the forefoot region” (claim 1)
“wherein the first lace segment crosses over the first portion three times” (claim 4)
“wherein the second lacing segment crosses over the second portion three times” (claim 5)
See below.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification fails to provide proper antecedent basis for the following claim limitation(s):
“wherein the lacing architecture extends along a full length of the lacing area from the throat opening to the forefoot region” (claim 1)
“wherein the first lace segment crosses over the first portion three times” (claim 4)
“wherein the second lacing segment crosses over the second portion three times” (claim 5)
See below.
Claim Objections
Claim 10 is objected to because of the following informalities: “one of a medial and a lateral side of the lacing area” should read “one of a medial side and a lateral side of the lacing area,” to enhance clarity. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the lacing architecture.” The Examiner notes that no lacing architecture, or architecture of any kind, is described in the specification. It is further noted that “lacing architecture” is not a set/known term in the art, such that one of ordinary skill in the art would readily understand what structure(s) are being referenced by the claimed term, without further explanation in the specification.
Claims 4 and 5 further recite the following limitations which are not supported by the disclosure as filed:
“The article of footwear according to claim 2, wherein the first lace segment crosses over the first portion three times” (claim 4)
“The article of footwear according to claim 4, wherein the second lacing segment crosses over the second portion three times” (claim 5)
As noted above and on pages 5-6 of the Non-Final Rejection mailed on August 2, 2021 for related Application No. 16,279,064:
“The first portion of the lacing area is previously defined…as extending ‘between the throat opening and a midsection of the lacing area’ (i.e., an upper portion of the lacing area), and the second portion of the lacing area is previously defined…as extending ‘between the midsection and the forefoot section’ (i.e., a lower portion of the lacing area). Referring to Figs. 5-6, as cited by Applicant, the first lace segment 500 appears to only cross over the first portion (i.e. the upper portion) of the lacing area at most twice, not three times. Similarly, the second lace segment 502 appears to only cross over the second portion (i.e., the lower portion) of the lacing area at most twice, not three times. As such, the claim limitations do not appear to be supported by the specification and drawings as filed” (emphasis added).
Dependent claims are rejected at least for depending from rejected claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the lacing architecture.” There is insufficient antecedent basis for this limitation in the claims. The Examiner notes that no lacing architecture, or architecture of any kind, has been previously recited in the claims, and the term “lacing architecture” also does not appear in the specification. It is further noted that “lacing architecture” is not a set/known term in the art, such that one of ordinary skill in the art would readily understand what structure(s) are being referenced by the claimed term, without further explanation in the specification. As such, the metes and bounds of the claim limitation cannot be readily ascertained. For purposes of examination, the Examiner will interpret the limitation as referring to the first and second lace segments.
Claim 2 recites the limitation “The article of footwear according to claim 2.” Claim 2 depends upon itself and is therefore indefinite. For purposes of examination, the Examiner will interpret claim 2 as depending from claim 1.
Dependent claims are rejected at least for depending from rejected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9, as best as can be understood, are rejected under 35 U.S.C. 103 as being unpatentable over Elder (US Patent No. 3,296,669) in view of Adams (US RE. 31,052).
Regarding claim 1, Elder discloses an article of footwear (see shoe of Figs. 1-3), comprising:
a sole structure (see annotated Fig. 2);
an upper (see annotated Fig. 2), secured to the sole structure, the upper forming a throat opening and a lacing area bounded by a medial edge of the upper, a lateral edge of the upper, the throat opening, and a forefoot region of the upper (see annotated Fig. 2); wherein the lacing architecture (interpreted to refer to the first and second lace segments, see rejection under 35 USC 112(a) and (b) above) extends along a full length of the lacing area from the throat opening to the forefoot region (see annotated Figs. 1-2);
a tensioning assembly (10; note that shoelace locking device 10 is configured to frictionally engage lace 26 to maintain the lace “in a taut condition” and is thus a tensioning assembly inasmuch as claimed; see Figs. 1-4 and column 2, lines 43-71); and
a lace (26), comprising a first lace segment and a second lace segment (see annotated Fig. 1), the lace operatively coupled to the tensioning system (see at least Figs. 1-3 and column 2, line 43 – column 3, line 56);
wherein the first lace segment enters the lacing area from the tensioning assembly, proximate the throat opening and crosses over a first portion of the lacing area (generally the upper half of the lacing area between the throat opening and the midsection dotted line, see annotated Fig. 2) between the throat opening and a midsection of the lacing area at least once (see annotated Figs. 1-2), wherein the first lace segment has an end (distal end of the first lace segment including enlarged tip 30) secured to the upper (see Figs. 1-3 and column 4, lines 15-43; note that enlarged tip 30 allows the first lace segment to be effectively locked in place against the lower-most eyelet and is thus secured to at least a portion of the upper, inasmuch as claimed); and
wherein the second lace segment enters the lacing area, from the tensioning assembly, proximate the midsection of the lacing area and crosses over a second portion of the lacing area (generally the lower half of the lacing area between the midsection dotted line and the forefoot area, see annotated Fig. 2) between the midsection and the forefoot region at least once (see annotated Figs. 1-2), wherein the second lace segment has an end (distal end of the second lace segment including enlarged tip 30) secured to the upper (see Figs. 1-3 and column 4, lines 15-43; note again that enlarged tip 30 allows the second lace segment to be effectively locked in place against the lower-most eyelet and is thus secured to at least a portion of the upper, inasmuch as claimed).


    PNG
    media_image1.png
    579
    477
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    409
    1024
    media_image2.png
    Greyscale


Elder substantially discloses the invention as claimed above but fails to disclose wherein the first lace segment crosses over the first portion of the lacing area at least twice, and wherein the second lace segment crosses over the second portion of the lacing area at least twice. Instead, the first and second lace segments appear to cross over the first and second portions, respectively, of the lacing area 1.5 times each (see Figs. 1-2).
However, it is noted that the number of times the lace segments cross over the lacing area portions is dependent upon the size and style of the shoe, how long the resulting lacing area is, and how many opposing pairs of eyelets the shoe includes. For example, Elder depicts a low-top shoe with a relatively short lacing area, and only four opposing pairs of eyelets. Meanwhile, a higher-top shoe, or a shoe with a longer lacing area and a greater number of eyelets, would allow the lace segments to cross over the lacing area portions more times. It is noted that modifying the shoe to have a larger size or a longer lacing area would involve a mere change in the size of a component. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).
Furthermore, Adams teaches an article of footwear (10, see Figs. 1-2) having a lacing area (upper vamp section 22 and lower vamp section 21) having seven opposing pairs of eyelets (23), such that the first lace segment (first half of lace 24) crosses over the first portion (upper vamp section 22) of the lacing area at least twice (see Figs. 1-2), and the second lace segment (second half of lace 24) crosses over the second portion (lower vamp section 21) of the lacing area at least twice (see Figs. 1-2 and column 2, line 32-50). Adams further teaches wherein providing a longer lacing area that includes both an upper vamp section and a lower vamp section allows the lace segments to be loosened at both the upper and lower vamp sections to facilitate easy insertion of the foot into the article of footwear (see column 3, lines 33-45).
Therefore, based on Adams’ teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Elder’s article of footwear to have a longer lacing area that includes seven opposing pairs of eyelets, such that the first lace segment would cross over the first portion of the lacing area at least twice, and the second lace segment would cross over the second portion of the lacing area at least twice; as providing a longer lacing area that includes both an upper vamp section and a lower vamp section would allow the lace segments to be loosened at both the upper and lower vamp sections to facilitate easy insertion of the foot into the article of footwear.

    PNG
    media_image3.png
    497
    629
    media_image3.png
    Greyscale


Regarding claim 2, the modified footwear of Elder (i.e., Elder in view of Adams) is further disclosed wherein the first lace segment (of lace 26 of Elder) enters the lacing area proximate the medial edge (see annotated Figs. 1-2 of Elder, the first lace segment enters the lacing area proximate, i.e., near, the medial edge inasmuch as claimed).

	Regarding claim 3, the modified footwear of Elder (i.e., Elder in view of Adams and Liu) is further disclosed wherein the second lace segment (of lace 26 of Elder) enters the lacing area proximate the medial edge (see annotated Figs. 1-2 of Elder, the second lace segment enters the lacing area proximate, i.e., near, the medial edge inasmuch as claimed).

Regarding claim 4, Elder and Adams together teach the limitations of claim 2, as discussed above, but fail to further teach wherein the first lace segment crosses over the first portion three times. Adams appears to depict wherein the first lace segment (first half of lace 24 of Adams) crosses over the first portion (upper vamp section 22 of Adams) 2.5 times (see Figs. 1-2 of Adams) but not three times.
	However, as discussed in the rejection of claim 2 above, it is noted that the number of times the lace segments cross over the lacing area portions is dependent upon the size and style of the shoe, how long the resulting lacing area is, and how many opposing pairs of eyelets the shoe includes. Furthermore, modifying the shoe to have a larger size or a longer lacing area would involve a mere change in the size of a component. A change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first portion of the lacing area to be slightly longer and therefore include at least one additional pair of eyelets, such that the first lace segment would cross over the first portion three times, as doing so would allow the footwear to fit a larger or longer foot, and a change in size or proportion is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04 (IV)(A).

	Regarding claim 5, the modified footwear of Elder (i.e., Elder in view of Adams) is further disclosed wherein the second lace segment (second half of lace 24 of Adams) crosses over the second portion (lower vamp section 21 of Adams) three times (see Figs. 1-2 of Adams).

	Regarding claim 6, the modified footwear of Elder (i.e., Elder in view of Adams) is further disclosed to comprise a plurality of lacing guides (eyelets 58 of Elder) positioned proximate the lacing area (see Figs. 1-3 of Elder), each of the plurality of lacing guides receiving one of the first lacing segment and the second lacing segment (see Figs. 1-3 and column 3, lines 38-51 of Elder).

	Regarding claim 7, the modified footwear of Elder (i.e., Elder in view of Adams) is further disclosed wherein each of the plurality of lacing guides (58 of Elder) extends across the lacing area (see annotated Fig. 2 of Elder, each lacing guide 58 extends across a least a portion of the lacing area; the Examiner notes that claim  7 does not require the lacing guides to each extend over the entire width of the lacing area from the medial edge to the lateral edge).

	Regarding claim 8, the modified footwear of Elder (i.e., Elder in view of Adams) is further disclosed wherein at least one of the plurality of lacing guides (58 of Elder) further partially extends between the throat opening and the forefoot region (see annotated Fig. 2 of Elder).

	Regarding claim 9, the modified footwear of Elder (i.e., Elder in view of Adams) is further disclosed wherein the first and second lace segments are secured to one of a medial side and a lateral side of the forefoot region of the upper (see Figs. 1-2 of Elder, the first and second lace segments are secured to both the medial and lateral side of the forefoot region via enlarged tips 30, and are therefore collectively secured to one of a medial side and a lateral side of the forefoot region – the Examiner notes that claim 9 does not specify wherein the first and second lace segments are each secured to the same one of a medial side and a lateral side of the forefoot region of the upper).

Claim 10, as best as can be understood, is rejected under 35 U.S.C. 103 as being unpatentable over Elder and Adams, as applied to claim 1, further in view of Ian’s Shoelace Site (herein “Ian”)(see attached).
	Regarding claim 10, Elder and Adams teach the limitations of claim 1, as discussed above, but fail to further teach wherein the first lace segment overlaps the second lace segment on one of a medial and a lateral side of the lacing area. Instead, Elder and Adams both depict a conventional, cross-style lacing method wherein the lace segments overlap one another along a central area of the lacing area (see Figs. 2-3 of Elder and Fig. 2 of Adam).
	However, Ian teaches a shoe lacing method (“Hiking/Biking Lacing”) comprising first and second lace segments (yellow and blue lace segments) that overlap one another on at least one of a medial and a lateral side of the lacing area (see at least main diagram and “Lacing Technique” steps on page 1, and variations/workarounds on Pages 2-4), so as to distribute pressure evenly across the upper of the shoe, and/or to reduce snagging during use (see top paragraph of page 1 under Title and “Features” paragraph on page 1).
	Therefore, based on Ian’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified Elder’s lacing method to be a hiking/biking lacing method instead of a conventional cross-style lacing method, such that the first lace segment would overlap the second lace segment on one of a medial and a lateral side of the lacing area; as doing so would distribute pressure evenly across the upper of the shoe, and/or would reduce snagging during use.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, Seliger et al. (herein Seliger)(US PG Pub 2007/0130799) teaches an article of footwear with a sole structure, an upper, at least one tensioning element, and a lace that crosses over first and second portions of the lacing area multiple times, and is secured to the upper at respective ends of the lace.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOCELYN BRAVO/Primary Examiner, Art Unit 3732